IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44574

STATE OF IDAHO,                                ) 2017 Opinion No. 54
                                               )
       Plaintiff-Respondent,                   ) Filed: October 25, 2017
                                               )
v.                                             ) Karel A. Lehrman, Clerk
                                               )
CHYNNA DAWN NUSE,                              )
                                               )
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland, District Judge.

       Order withholding judgment, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Judge
       Chynna Dawn Nuse appeals from the district court’s order withholding judgment after a
jury found her guilty of battery against health care workers. Nuse argues the State’s evidence
was insufficient to support the verdict. The district court’s order withholding judgment is
affirmed.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       In 2015, Nuse went to the emergency room complaining of abdominal pain. A doctor
examined Nuse and ordered a number of tests based on her complaints. The doctor also ordered
intravenous fluids which began to be administered to Nuse early in her hospital stay. Nuse was
offered a pain medication, but refused it. The doctor’s examination did not indicate the need to
take emergency action, so the doctor recommended Nuse be discharged and for her to follow up
with her primary care doctor. Upset, Nuse told the doctor she thought he did not address her

                                               1
pain appropriately and she asked for more testing, which the doctor said was unnecessary. Nuse
began cursing at the doctor, she stood up on her gurney, and the doctor started backing out of the
room. Nuse then pulled out her IV and flung it at the doctor. While the IV itself did not make
contact with the doctor, IV fluid made contact with the doctor’s glasses and two drops of blood
made contact with the doctor’s right cheek. The doctor called for security and law enforcement.
       Nuse was charged with battery against health care workers in violation of Idaho Code
§§ 18-903 and 18-915C. At trial, the jury was instructed that the State had to prove, among other
elements, that Nuse committed a battery on the doctor “by ripping out her IV and throwing it at
him, striking him in the face with fluids from the IV line.” The district court further instructed
the jury that: “Battery is committed when a person actually intentionally and unlawfully touches
or strikes another person against the will of the other,” mirroring the language from I.C. § 18-
903(b). The jury returned a guilty verdict. The district court entered a withheld judgment and
placed Nuse on probation for three years. Nuse timely appeals to this Court.
                                                 II.
                                   STANDARD OF REVIEW
       Appellate review of the sufficiency of the evidence is limited in scope. A finding of guilt
will not be overturned on appeal where there is substantial evidence upon which a reasonable
trier of fact could have found that the prosecution sustained its burden of proving the essential
elements of a crime beyond a reasonable doubt. State v. Herrera-Brito, 131 Idaho 383, 385, 957
P.2d 1099, 1101 (Ct. App. 1998); State v. Knutson, 121 Idaho 101, 104, 822 P.2d 998, 1001 (Ct.
App. 1991). We will not substitute our view for that of the trier of fact as to the credibility of the
witnesses, the weight to be given to the testimony, and the reasonable inferences to be drawn
from the evidence. Knutson, 121 Idaho at 104, 822 P.2d at 1001; State v. Decker, 108 Idaho 683,
684, 701 P.2d 303, 304 (Ct. App. 1985). Moreover, we will consider the evidence in the light
most favorable to the prosecution. Herrera-Brito, 131 Idaho at 385, 957 P.2d at 1101; Knutson,
121 Idaho at 104, 822 P.2d at 1001. “[A] criminal defendant need not move for a directed
verdict or judgment notwithstanding the verdict in order to preserve for appeal the issue of
whether there was sufficient evidence before the jury to support a verdict to convict.” State v.
Faught, 127 Idaho 873, 877, 908 P.2d 566, 570 (1995).




                                                  2
                                                  III.
                                           ANALYSIS
       Nuse argues the evidence was insufficient to support the jury’s verdict because no
rational juror could have found, beyond a reasonable doubt, that Nuse touched or struck the
doctor. In other words, Nuse contends no juror could find either the IV fluid that made contact
with the doctor’s glasses or the two drops of blood that made contact with the doctor’s right
cheek constitute “striking” within the meaning of I.C. §§ 18-903 and 18-915C because she did
not physically touch the doctor.
       Both parties cite to State v. Billings, 137 Idaho 827, 54 P.3d 470 (Ct. App. 2002) for the
discussion of the criminal state of mind required to commit a battery. However, Billings also
provides an example of “striking” without a physical touch. In Billings, a defendant, after
issuing threats, fired a shotgun into the ground immediately next to two men. Id. at 828, 54 P.3d
at 471. Pellets from the gun ricocheted and struck one of the men in the elbow, throat, and side,
causing him to bleed. Id. At no point did the defendant physically touch either of the men.
However, because the jury found the defendant intended the pellets from the gun to strike the
men and because this Court held the jury’s finding was supported by sufficient evidence, the
defendant’s battery conviction was upheld. Id. at 830-31, 54 P.3d at 473-74. Billings is not a
lone example of the elements of battery being fulfilled by an instrument other than physical
touch. State v. Townsend, 124 Idaho 881, 886, 865 P.2d 972, 977 (1993) (motor vehicle); State
v. Eddins, 156 Idaho 645, 647, 330 P.3d 391, 393 (Ct. App. 2014) (bottle of acid). These cases
illustrate the principle that the “striking” element of battery may be “committed indirectly
through an intervening agency which the defendant set in motion.” Townsend, 124 Idaho at 885,
865 P.2d at 976.
       Nuse committed the “striking” element of battery by literally setting in motion the fluid
and blood that made contact with the doctor. Like the shotgun pellets from Billings, the vehicle
from Townsend, and acid from Eddins, the fluid and blood constitute an intervening agency.
Although Nuse did not physically touch the doctor, her act of flinging the IV, which ejected the
fluid and blood, is an act which a reasonable jury could have found to establish, beyond a
reasonable doubt, Nuse struck the doctor. The testimony concerning Nuse’s actions at trial
provided substantial evidence for this finding.



                                                   3
                                              IV.
                                       CONCLUSION
       The jury’s verdict finding Nuse guilty of battery against health care workers is supported
by substantial evidence. We affirm the district court’s order withholding judgment.
       Chief Judge GRATTON and Judge GUTIERREZ CONCUR.




                                               4